 In theMatter of, WOODRUFF&EDWARDS,INC.andINTERNATIONALMOLDERS&FOUNDRY WORKERS UNION OF NORTHAMERICA,AFFILIATEDWITH THEA. F. OF L.Jurisdiction:castings manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusalto accord petitionerrecognition;electionnecessary.Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees, excluding guards, supervisors,non-working foremen, office employees,clerical employees, truckdrivers, andhigh schoolstudents;stipulation as to.Fyffe d Clarke,byMr. John Harrington,of Chicago, Ill., for theCompany.Mr. William Lorenz,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Molders & Foundry -Workers Union of North America, affiliated with the A. F. of L.,herein called the Union, alleging that a question affecting commerce'had arisen concerning the representation of employees of Woodruff& Edwards, Inc., Elgin, Illinois, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert T. Drake, Trial Examiner.Said hear-ing was held at Chicago, Illinois, on February 4, 1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT.I.THE BUSINESS OF THE COMPANYWoodruff & Edwards, Inc., is a Delaware corporation with its prin-cipal place of business at Elgin, Illinois, where it is engaged in the47 N. L. R. B., No. 79.-603 604DECISION'S OF NATIONAL LABOR RELATIONS BOARIDmanufacture, sale and distribution of grey iron and non-ferrous cast-ings.During 1942, the Company purchased raw materials valued at,about $500,000, approximately 80 percent of which was-shipped to itfrom points outside the State of Illinois.During the same period theCompany sold finished products valued in excess of $1,000,000, approxi-mately 75 percent of which was 'shipped to points outside the Stateof Illinois.II.THE ORGANIZATION INVOLVEDInternational Molders "& Foundry Workers Union of North Amer-ica is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.'THE QUESTION CONCERNING REPRESENTATIONOn January 10, 1943, the Union requested. the Company to recognizeit as the exclusive representative of the Company's employees.TheCompany refused this request.A- statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substan-tialnumber of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor_Relations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingguards, supervisors, non-working foremen, office employees, clericalemployees, truck drivers, and high school students, constitute a unitappropriate for the/purposes of collective bargaining, within the`meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees-within the appropriate unit who were employed duringthe pay-roll period immediately preceding the (late of the Direction ofElection herein, subject to the limitations and additions set forth'inthe Direction.1The Regional Director reported that the Union presented 111 authorization cardsbearing apparently genuine signatures of persons'ehose names appear on the Company'spay roll of January 22,1943.There are approximately 194 employees in the appropriateunit. WOODRUFF&EDWARDS, INC.DIRECTION OF ELECTION605,By virtue of and pursuant to the powerwested in the National Labor,Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, if is herebyDiREcTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Woodruff &,Ed-wards, Inc., Elgin,Illinois,an election by secret ballot.shall be con-ducted as early as possible,but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of. said Rules and Regulations,among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction,including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls,but exeluding any who have since quit or been discharged for cause,to deter-'mine whether or not they desire to be represented by InternationalMolders & Foundry Workers Union of North America,affiliated with,,the A.F. of L.,for the purposes of collective bargaining.f